Citation Nr: 0900197	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart 
disease.  

3.  Entitlement to service connection for a skin disorder, to 
include folliculitis and seborrheic dermatitis.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for depression.  

7.  Whether the appellant is entitled to nonservice-connected 
pension benefits based upon his income.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to June 
1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in November 2008.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that additional relevant evidence 
has been received since the issuance of the August 2006 and 
July 2007 statements of the case.  The appellant has not 
waived initial agency of original jurisdiction (AOJ) 
consideration of the evidence.  

In addition, the Board notes that, at the hearing in November 
2008, the appellant stated that he was receiving treatment at 
the Tampa VA Medical Center (VAMC).  Transcript at 17 (2008).  
The records of treatment have not been associated with the 
claims file.  In addition, he testified that he had obtained 
VA hearing aids approximately one year earlier, Id. at 3-4.  
The Board notes that although a recent audiologic evaluation, 
dated in October 2006, has been associated with the claims 
file, records in association with the issuance of hearing 
aids have not been associated with the claims file.  

The appellant asserts that he has hypertension, hypertensive 
heart disease, to include a blood disorder, and a skin 
disorder, as a result of exposure to Agent Orange during 
service in Vietnam.  In addition, he contends that he has an 
acquired psychiatric disorder, to include PTSD and/or 
depression as a result of in-service experiences in Vietnam.  
The Board notes that in a September 2005 VA Form 21-526, the 
appellant indicated he had service in Vietnam from May 1966 
to May 1967, and in an October 2006 VA Form 21-0781, he 
indicated he served in Vietnam from 1966 to 1967. 

The appellant acknowledges that he was stationed at the base 
in Ubon, Thailand, but contends that he entered Vietnam to 
perform helicopter repairs consistent with his position as an 
Air Force jet aircraft mechanic.  He testified that his unit 
was deployed to the Philippines to pick up equipment, and 
take it to Cam Ranh Bay, Tan Son Nnut, and from there, to 
Thailand.  Transcript at 4 (2008).  He added that while 
stationed at the base in Ubon, Thailand, he was periodically 
sent to Vietnam to work on engines of helicopters that had 
been shot down, and that he stayed in Vietnam for as long as 
a month at a time.  Id. at 10-13.  In addition, he stated 
that he had received shrapnel in the leg when he jumped out 
of an aircraft when an enemy hand grenade exploded in 
Vietnam, Id at 9-17, and that he was shot in the back in a 
separate incident.  Id. at 7.  He added that while he was 
working on aircraft in Vietnam, the trees were being sprayed 
with Agent Orange and that he was told at a VA hospital that 
his skin disorder may be related to exposure to Agent Orange.  
Id. at 10.  The Board notes that the February 2008 rating 
decision reflects the AOJ's determination that the appellant 
did not serve in Vietnam, based on a performance evaluation, 
dated in December 1965, reflecting that he was stationed in 
Thailand.  

The AOJ has previously obtained basic personnel records that 
indicate the appellant's unit of assignment, dates of 
assignment, any participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States.  The records reflect that his decorations 
and awards include a Vietnam Service Medal (VSM) and 
counterinsurgency experience was noted from June 1966 to 
January 1967.  These records, however, do not reflect that 
the appellant entered the country of Vietnam during active 
service.  The request for the appellant's service personnel 
records, however, does not appear to have encompassed other 
personnel records, such as the appellant's orders (such as 
temporary duty orders) or morning reports, dated in June1966, 
and any administrative remarks, which might detail any 
assignments in Vietnam.  Therefore, on remand, the AOJ should 
request additional personnel records in an effort to verify 
whether the appellant was in-country during the Vietnam War.  

The Board notes that in order to be entitled to presumptive 
service connection for certain diseases associated with 
herbicide exposure, it must be established that the veteran 
actually served in-country.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. 
§ 3.307(a)(6)(iii)).  

As for the issues pertaining to cardiovascular disease, a 
January 2005 VA record notes a history of chest pain, a 
history of irregular heart beat, and a history of myocardial 
infarction or angina.  A July 2005 VA record notes 
hypertension, and December 2005 record notes Agent Orange 
Exposure.  

In a January 2006 notice of disagreement, the appellant 
asserted that he had had high blood pressure since 
separation, and in March 2006, he stated that his blood was 
"bad" as a result of exposure to Agent Orange.  An April 
2006 VA examiner noted that he was baffled by laboratory 
results, and in and addendum, it was suggested that the 
appellant had an early stage of some myeloproliferative 
disease, that is, early pre-leukemic leukemia.  A bone marrow 
nuclear image was recommended for insight as to marrow 
activity or hyperactivity, that is, plasmacytoma, etc.  The 
impression of chest x-ray examination in April 2006 was 
possible interval development of cardiomegaly.  A July 2006 
record notes an abnormal nuclear bone scan.  In an August 
2006 VA record, the examiner stated that, "Even after 
additional blood tests, I still do NOT understand the origin 
of your anemia."  An October 2006 record reflects a 
diagnosis of thromobocytopenia.  

A private record, dated in February 2007, notes a history of 
hypertension for more than 30 years with cardiac arrhythmia 
and status post cardiac catheter in the late 1990s.  Social 
Security Administration (SSA) records, dated in February 
2007, reflect disability, in part, due to coronary artery 
disease/hypertension.  The Board notes that in association 
with a May 2007 assertion that he had a blood disorder, the 
appellant submitted a copy of a VA record, dated in April 
1997, which noted that he was service-connected for 
hypertensive heart disease.  The Board finds that further 
development is necessary in regard to whether any 
cardiovascular disorder is related to service.  

In regard to an acquired psychiatric disorder, to include 
PTSD and depression, the Board notes that a July 2005 VA 
record reflects that the appellant screened positive for 
major depressive disorder, and a December 2006 PTSD screen 
was negative.  In an October 2006 VA record, abnormal bone 
marrow imaging was noted to be most likely related to prior 
trauma, and the appellant's reported history of having had 
trauma to both knees related to jumping out of planes was 
noted.  A private report, dated in November 2006, reflects a 
diagnosis of dysthymic disorder, and a history of knee 
injuries sustained when jumping off of aircraft in Vietnam 
was noted.  A March 2007 SSA disability determination shows a 
secondary diagnosis of affective/mood disorder, and in a July 
2007 VA record, the diagnoses were mood disorder secondary to 
his medical condition and PTSD.  

In addition, in a January 2006 notice of disagreement, the 
appellant asserted that he was undergoing treatment for 
depression due to service in Vietnam, and in a September 2006 
stressor statement, he noted that his unit of assignment was 
the "8th Combat S[upport]" in Vietnam from 1966 to 1967, and 
added that he had dreams of being chased by armed soldiers.  
A January 2006 treatment record reflects complaints of 
nightmares of snakes or of being chased since his return from 
Vietnam.  In March 2006, he indicated that he was being 
treated for PTSD, with symptoms to include nightmares of 
service in Vietnam.  As reflected in the hearing transcript, 
he testified that he received shrapnel to the leg when an 
enemy hand grenade exploded in Vietnam and that he was shot 
in the back in a separate incident.  Transcript at 7, 12, &17 
(2008).  A December 2006 record reflects impressions to 
include rule out anxiety disorder.  Further development is 
necessary in regard to whether the appellant has an acquired 
psychiatric disorder, to include PTSD and depression, related 
to service.  

In regard to a skin disorder, in a July 2005 record, 
questionable rashes on both ankles were attributed to 
possible ring worm.  Records, dated in August 2005 note 
erythematous well-demarcated scaly patches involving the 
ankle, a scaly macular rash involving the nasolabial folds 
and chin, and discrete follicular papulopustules involving 
the posterior scalp.  In addition, impressions included rule 
out fungal versus lichen simplex chronicus versus psoriasis.  
A September 2005 record notes folliculitis and seborrheic 
dermatitis, and chronic eczema was noted.  In a November 2007 
notice of disagreement, the appellant stated that he had an 
onset of a rash during service in Vietnam.  The Board finds 
that further development is necessary in regard to the issue 
of entitlement to service connection for a skin disorder.  

In light of the above, the issue of whether the appellant is 
entitled to nonservice-connected pension based upon his 
income is deferred pending the requested development below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all relevant 
unobtained VA treatment records from the 
Tampa VA Medical Center that have not been 
associated with the claims file, to 
include records in association with the 
issuance of hearing aids.  Any records 
obtained should be associated with the 
claims file.  

2.  The AOJ should attempt to obtain the 
appellant's extended service personnel 
records, including any and all orders 
(including temporary duty orders) and 
administrative remarks, as well as any 
morning reports dated in June 1966, in an 
attempt to verify any Vietnam service

3.  After completion of the above, to the 
extent possible, the AOJ should schedule 
the appellant for a VA examination to 
determine the nature and etiology of any 
cardiovascular disorder, to include 
hypertension, heart disease and/or any 
blood disorder.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner identify any cardiovascular 
disorders/blood disorders, and to provide 
an opinion as to whether it is at least as 
likely as not that any identified 
cardiovascular disorder, to include 
hypertension, heart disease, or blood 
disorder, had an onset in service or 
within the initial post-service year, or 
is otherwise related to service.  If 
service in Vietnam is documented in the 
claims file, the AOJ should request that 
the examiner's report include a nexus 
opinion in regard to any identified 
cardiovascular disorder and exposure to 
Agent Orange.  A complete rationale should 
accompany all opinions provided.  

4.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any acquired 
psychiatric disorder, to include PTSD and 
major depressive disorder.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner identify 
any acquired psychiatric disorder and to 
provide an opinion as to whether it is at 
least as likely as not than any identified 
psychiatric disorder is related to 
service.  If PTSD is identified, the 
documented stressor upon which the 
diagnosis is based should be reported.  A 
complete rationale should accompany all 
opinions provided.  

5.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any identified skin 
disorder.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner identify any skin disorders 
and provide and an opinion as to whether 
it is at least as likely as not that any 
skin disorder is related to service, to 
include exposure to Agent Orange, if 
Vietnam service is documented in the file.  
A complete rationale should accompany all 
opinions provided.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

